Exhibit 10.9(b)

June 1, 2011

SandRidge Capital, L.P.

1300 Post Oak Blvd., Suite 325

Houston, Texas 77056

Attention: Mr. Andrew M. Rowe

Re:  Management Agreement Renewals

Dear Mr. Rowe:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Bristol Energy Fund L.P.

 

  •  

CMF SandRidge Master Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Tactical Diversified Futures fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

 

Very truly yours, CERES MANAGED FUTURES LLC By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer & Director SANDRIDGE CAPITAL, L.P.
By:  

/s/ Andrew M. Rowe

Print Name: Andrew M. Rowe JM/sr